Citation Nr: 1224299	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to November 2005.  The Veteran was also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Boston, Massachusetts.

The Veteran's Virtual VA electronic claims file was reviewed in connection with this appeal.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disorder is not shown to have been caused or made worse by service.  

2.  A left knee disorder is not shown to have been caused or made worse by service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A left knee disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in April 2009.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

 Service connection

The Veteran is seeking service connection for a bilateral knee disorder.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011). Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106. 

In this case, service treatment records do not mention any knee problems.  At his VA examination in August 2007 the Veteran told the examiner that his real problem was with his lower back and his knee problems were of very little concern to him.  He reported only occasional mild discomfort in both knees but never to the point that he needed to seek medical treatment.  He did not recall any specific trauma to his knees in service to which he could relate to the onset of any current knee disorder.  At that time of the examination, the Veteran considered the problem with his knees so trivial that he had not considered it in any way severe enough to seek medical attention.  Examination of the knees failed to disclose any physical findings of note.  There was very mild crepitaion on passive patellofemoral motion of the left knee but not the right knee.  The examiner diagnosed mild intermittent ligamatous sprain of the right and left knees.  The examiner did not express any opinion as to the etiology of the mild intermittent ligamatous sprains.

The examiner noted that the Veteran related that he did not contend that his knee problems occurred on the basis of any single in-service event, but rather were the consequence of the cumulative effect of carrying heavy protective garments along with performance of duty requiring heavy lifting, bending, and stooping.  The Veteran related that he did not seek any treatment during service because he was embarrassed to do so.  

The evidence preponderates against finding that the Veteran developed either a right or left knee disorder as a result of his military service.  The Veteran was unable to identify any in-service injury or disease process involving either knee.  He did not date the onset of his knee problems to service and he did not indicate any continuity of symptoms since service.  Rather, he expressed that there was only mild intermittent discomfort in both knees without indicating when this symptom began.  While the Veteran suggests that carrying heavy equipment and doing physical labor in Iraq might have hurt his knees, he lacks the medical expertise that is necessary to explain the etiology of any bilateral knee disorder in light of the fact that he did not indicate when this disorder onset and could not point to any particular in-service injury or disease process.  Moreover, it is well to observe that there is no competent evidence, such as a medical opinion, linking a current knee disorder to service. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for left and right knee disorders is denied.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.  



REMAND

The Veteran contends that he has a back disorder that was permanently made worse by carrying heavy equipment and doing manual labor in Iraq.  

Private medical records indicate that the Veteran experienced low back pain after falling in 1998, i.e., prior to his active duty service.  In a September 1998 Massachusetts National Guard report it was noted that the appellant had suffered from chronic low back pain for years.  National Guard treatment records reflect that the Veteran was diagnosed with degenerative arthritis of the lumbar spine, and assigned a permanent profile in March 1999 to avoid pushups, sit ups, and running.  It was noted that his back disorder was permanent and progressive.  

At his August 2007 VA examination the Veteran reported that he experienced back pain in service and he felt that his back pain got worse as a result of wearing heavy protective garments as well as carrying out repetitive bending, stooping, or lifting fairly heavy items while working as a mechanic.  He reported that he continued to experience low back pain with radiation down the right leg.  

The evidence shows that the Veteran was diagnosed with degenerative arthritis of the lumbar spine prior to his latest term of active duty service, however, he felt that his back pain got worse in service due to the physical activities that he had to perform in Iraq.  The Veteran is competent to indicate that his back pain got worse while he was in service.  Moreover, given that his lumbar degenerative arthritis was severe enough to direct that he avoid pushups, sit ups, and running to prevent aggravation thereof, it is possible that the additional stress on the Veteran's back from doing heavy lifting, and repeatedly bending and stooping, also aggravated his back problem.  While the Veteran was afforded a VA examination of his back, the examiner did not provide any opinion addressing whether the Veteran's preexisting lumbar degenerative arthritis was aggravated by his service.  Such an opinion should be obtained.  Additionally, given the other needed development in this case, more recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment that he received for his low back since October 2007.  All identified treatment records should be obtained.  VA treatment records should also be obtained, if applicable.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran a new VA examination to address the etiology of any diagnosed lumbar disorder, to include addressing whether lumbar degenerative arthritis was permanently aggravated between July 2004 and November 2005.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must also specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran's preexisting degenerative arthritis of the lumbar spine was permanently made worse as a result of his service between July 2004 and November 2005, to include due to duties requiring the wearing of heavy protective garments, lifting heavy loads, and repetitive stooping and bending while he was in Iraq.  The examiner must provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion without undue resort to speculation, then he or she should explain why this is the case.

3.  After the development requested has been completed, the AMC/RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and 

argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


